OPINION — AG — THE PROVISIONS OF ARTICLE X, SECTION 35 " ARE SELF EXECUTING AND THEREFORE, AVAILABLE AT THE PRESENT TIME FOR USE " AS SET FORTH THEREIN, AND THAT IT WILL NOT BE NECESSARY FOR THE OKLAHOMA LEGISLATURE TO ENACT LEGISLATION " TO VITALIZE SUCH PROVISIONS " ** SUBJECT MATTER ** " ANY INCORPORATED TOWN AND ANY COUNTY MAY ISSUE BY AND WITH THE CONSENT OF THE MAJORITY OF THE QUALIFIED TAXPAYING VOTERS OF SAID MUNICIPALITY OR COUNTY VOTING ON THE QUESTION AT AN ELECTION HELD FOR THAT PURPOSE, BONDS IN SUMS PROVIDED BY SUCH MAJORITY AT SUCH ELECTION FOR THE PURPOSE OF SECURING AND DEVELOPING INDUSTRY WITHIN OR NEAR SAID MUNICIPALITY HOLDING SAID ELECTION OR WITHIN THE COUNTY HOLDING THE ELECTION ".  (FRED HANSEN)